     Case 4:21-cv-00072-WTM-CLR Document 6 Filed 03/22/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


TARA 0'SULLIVAN,

      Plaintiff,

V.                                           CASE NO. CV421-072


THE KROGER CO., GRAYHAWK
LEASING, LLC, and ABC
CORPORATION 1-3,

       Defendants.




                                   ORDER


      Before the Court is Defendant The Kroger Co.'s Notice of

Removal.    (Doc.    1.)   However,   the   jurisdictional        allegations

contained in the notice of removal are insufficient to establish

complete diversity between the parties. Accordingly, Defendant

Kroger is DIRECTED to file within four-been (14) days from the date

of   this   order   an   amended   notice   of   removal   that    lists   the

citizenships of the members of Defendant Grayhawk Leasing, LLC.

      On August 19, 2020, Plaintiff Tara CSullivan filed this case

in the State Court of Chatham County, Georgia. (Doc. 1 at 16.) On

March 12, 2021, Defendant Kroger removed the case to this Court

pursuant to 28 U.S.C. §§ 1332 and 1446. (Doc. 1 at 1.) ^^A party

removing a case to federal court based on diversity of citizenship

bears the burden of establishing the citizenship of the parties."
       Case 4:21-cv-00072-WTM-CLR Document 6 Filed 03/22/21 Page 2 of 3



Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C,, 374 F.3d

1020, 1022 (11th Cir. 2004) (citing Williams v. Best Buy Co., Inc.,

269 F.3d 1316, 1319 (11th Cir. 2001)).

       Here, Defendant Kroger, as the removing party, has failed to

adequately allege the citizenship of Defendant Grayhawk Leasing.

In its notice of removal. Defendant Kroger simply states that

complete     diversity   exists   because         . .    Defendant     Grayhawk

Leasing, LLC is a business incorporated in the State of Delaware

with its principal place of business in White Plains, New York

. . . ." (Doc. 1 at 2.) For the purposes of diversity jurisdiction,

a limited liability company ('"LLC") is a citizen of every state in

which any of its members are citizens. Rolling Greens MHP, LP, 374

F.3d    at   1021-22.   The   United   States   Court   of   Appeals   for   the

Eleventh Circuit has been explicit in addressing the proper method

to allege sufficiently the citizenship of an LLC: ^'a party must

list the citizenships of all the members of the limited liability

company." Id. at 1022. Accordingly, Defendant Kroger's statement

about Defendant Grayhawk Leasing's citizenship is not sufficient

to establish complete diversity. As a result. Defendant Kroger is

directed to file an amended notice of removal within fourteen (14)
    Case 4:21-cv-00072-WTM-CLR Document 6 Filed 03/22/21 Page 3 of 3



days from the date of this order listing all members of Defendant

Grayhawk Leasing and their citizenships.^

     SO ORDERED this             of March 2021.




                                 WILLIAM T. MOORE, Jl
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA




^ The Court will not accept any amended notice of removal that
incorporates by reference any factual allegation or argument
contained in an earlier filing, or that offers only a piecemeal
amendment. Defendant Kroger's amended notice of removal should be
a stand-alone filing that independently contains all the factual
allegations necessary to establish diversity between the parties.
